Case 1:20-cv-22466-RNS Document 8 Entered on FLSD Docket 08/07/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

  Shaytayya Welch, Plaintiff,              )
                                           )
  v.                                       )
                                             Civil Action No. 20-22466-Civ-Scola
                                           )
  Royal Caribbean Cruises, Ltd.,           )
  Defendant.

                         Order Striking Joint Stipulation
        The parties filed a stipulation agreeing to a jury trial and to strike count
 two of the complaint (ECF No. 7). The Plaintiff has no right to a jury trial, and
 the Court need not hold a jury trial based on the agreement of the parties. See
 Fed. R. Civ. P. 39(c) (with the consent of both parties, the court “may” order jury
 trial). Welch asserts that she is proceeding under admiralty jurisdiction
 pursuant to 28 U.S.C. § 1333 (ECF No. 1 at ¶ 4), and she acknowledges that she
 does not have a right to a jury trial. (Id. at ¶¶ 4, 6.) The parties’ stipulation for a
 jury trial is incompatible with a case proceeding solely under the Court’s
 admiralty jurisdiction. See Beiswenger Enterprises Corp. v. Carletta, 86 F.3d
 1032, 1037 (11th Cir. 1996) (“[A]s in all admiralty cases, there is no right to a
 jury trial.”); Barry v. Shell Oil Co., No. CIVA 13-6133, 2014 WL 775662, at *3
 (E.D. La. Feb. 25, 2014) (“As Plaintiff’s claims here are solely based on general
 maritime law and there is a lack of diversity among the parties, there is no way
 for Plaintiff to have a trial by jury in this Court.”).
        Due to the Covid-19 pandemic, jury trials have been suspended from
 March 2020 until at least January 2021, and, whenever the suspension ends,
 the Court will have a massive backlog of cases where the parties are entitled to
 a jury trial.
        Therefore, the Court declines to approve the parties’ stipulation and
 directs the Clerk to strike the parties’ stipulation (ECF No. 7).
       Done and ordered at Miami, Florida, on August 7, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
Case 1:20-cv-22466-RNS Document 8 Entered on FLSD Docket 08/07/2020 Page 2 of 2
